Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

 

- BY AND AMONG -

 

SOLOMON TECHNOLOGIES, INC.

 

(the “Company”)

 

AND

 

THE PERSONS LISTED AS INVESTORS IN EXHIBIT 2.1

 

(the “Investors”)

 

APRIL 15, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated April 15, 2004, by
and among Solomon Technologies, Inc., a Delaware corporation (the “Company”),
and each of the persons listed in Exhibit 2.1 (each an “Investor” and
collectively the “Investors”).

 

PREAMBLE

 

WHEREAS, the Investors are willing to purchase, and the Company is willing to
sell, on the terms contained in this Agreement, Series A Preferred Stock of the
Company having the characteristics set forth in the Restated Certificate
attached as Exhibit 1.1(a) and warrants having the characteristics set forth in
the certificate attached as Exhibit 1.1(b); and

 

WHEREAS, the Company is offering to other investors to purchase up to 2,000,000
shares of Series A Preferred Stock pursuant to the terms as set forth in that
Confidential Private Placement Memorandum dated March 12. 2004 (the
“Memorandum”).

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows.

 

ARTICLE I

DEFINED TERMS

 

1.1 Definitions. The following terms, when used in this Agreement, have the
following meanings, unless the context otherwise indicates:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Affiliate” means, with respect to any Person, any other Person, which, directly
or indirectly, controls, is controlled by, or is under common control with such
Person, including, without limitation, any partner, officer, director, or member
of such Person and any venture capital fund now or hereafter existing which is
controlled by or under common control with one or more general partners or
shares the same management company with such Person.

 

“Closing” and “Closing Date” mean the consummation of the Company’s sale and the
Investors’ purchase of the Series A Preferred Stock and the Warrants, and the
date on which the same occurs or occurred.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the $0.001 par value common stock of the Company.

 

“Designated Representative” means Woodlaken LLC, a Connecticut limited liability
company.

 

“Environmental Laws” means any law, regulation, or other applicable requirement
relating to (a) releases or threatened release of a Hazardous Substance; (b)
pollution or protection of employee health or safety, public health or the
environment; or (c) the manufacture, handling, transport, use, treatment,
storage, or disposal of Hazardous Substances.

 

“General Release” means the General Release of All Claims by and among by and
among Pinetree, the Company and Town Creek Industries, Inc., a Maryland
corporation and wholly owned subsidiary of the Company, annexed hereto as
Exhibit 1.1(c).

 

“Hazardous Substance” means any pollutant, contaminant or toxic or hazardous
material, substance or waste, or petroleum or any fraction thereof.

 

“Key Employee” means any executive-level employee (including division director
and Vice President level positions) as well as any employee who either alone or
in concert with others develops, invents, programs or designs any Company
Intellectual Property (as defined in Section 3.12).

 

2



--------------------------------------------------------------------------------

“Knowledge” shall mean and include (a) actual knowledge of the Person,
including, as to the Company, the actual knowledge of any of the executive
officers of the Company and (b) that knowledge which a prudent businessperson
could have obtained in the management of his business after making due inquiry,
and after exercising due diligence, with respect thereto.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company and its
Subsidiaries, taken as a whole.

 

“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental entity or other entity or organization.

 

“Pinetree” shall mean Pinetree (Barbados) Inc., a corporation organized under
the laws of Barbados.

 

“Pinetree Note” shall mean the Convertible Promissory Note in the original
principal amount of $572,490.22 issued by the Company dated July 31, 2003, as
amended December 12, 2003.

 

“Restated Certificate” means the Amended and Restated Certificate of Designation
establishing the rights, privileges and preferences of the Series A Preferred
Stock annexed hereto as Exhibit 1.1(a).

 

“Series A Preferred Stock” means the $0.001 par value cumulative convertible
preferred stock, Series A of Solomon Technologies, Inc. having the
characteristics set forth in the Restated Certificate.

 

“Subsidiary” or “Subsidiaries” of any Person means any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person.

 

“Transaction Agreements” means this Agreement, the Registration Rights
Agreement, Stockholders’ Agreement, Employment Agreement, Escrow Agreement,
Exchange Agreement, all Employee Confidentiality and Noncompetition Agreements
and any other agreements, instruments or documents entered into in connection
with this Agreement.

 

“Warrants” means the common stock purchase warrants having such terms as set
forth in the Certificate annexed hereto as Exhibit 1.1(b).

 

Additional defined terms are found in the body of this Agreement.

 

1.2 Interpretation. The masculine form of words includes the feminine and the
neuter and vice versa, and, unless the context otherwise requires, the singular
form of words includes the plural and vice versa. The words “herein,” “hereof,”
“hereunder,” and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular section or subsection.
Exhibits are incorporated by reference into this Agreement as though such
exhibits were set forth at the point of such reference.

 

ARTICLE II

PURCHASE AND SALE TERMS

 

2.1 Purchase and Sale. Subject to the terms of this Agreement, the Company shall
issue and sell to the Investors and each Investor shall purchase from the
Company at the Closing the number of shares of Series A Preferred Stock and
Warrants at the aggregate purchase price set forth opposite its name in Exhibit
2.1. The obligation of each Investor to purchase is several and not joint. The
Investors designated as “Cash Investors” on Exhibit 2.1 shall deliver on or
before the Closing Date the aggregate purchase price for such Investor in good
and available funds. The Investors designated as “Exchange Investors” on Exhibit
2.1 shall be deemed to have

 

3



--------------------------------------------------------------------------------

delivered at the Closing certificates of shares of preferred stock and warrants
(collectively the “Outstanding Securities”), as such terms are used in the
Company’s Confidential Private Placement Memorandum dated January 18, 2004, as
set forth in Exhibit 2.1, or, as to Pinetree shall deliver at the Closing the
original Pinetree Note for cancellation and the General Release.

 

2.2 Transfer Legends and Restrictions. The transfer of the shares of Series A
Preferred Stock and Warrants and the Common Stock issuable upon conversion of
the Series A Preferred Stock and exercise of the Warrants will be “restricted
securities” as such term is defined under Rule 144 of the 1933 Act. Each
certificate evidencing the shares of Series A Preferred Stock and Warrants and
the Common Stock issuable upon conversion of the Series A Preferred Stock and
exercise of the Warrants, including any certificate issued to any transferee
thereof, shall be imprinted with legends in substantially the following form:

 

“THE OFFER AND SALE OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”),
AND MAY NOT BE OFFERED OR TRANSFERRED BY SALE, ASSIGNMENT, PLEDGE OR OTHERWISE
UNLESS (I) A REGISTRATION STATEMENT FOR THE OFFER AND SALE OF SUCH SECURITIES
UNDER THE 1933 ACT IS IN EFFECT OR (II) THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.”

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company Disclosure Schedule annexed hereto, the
Company represents and warrants to the Investors, at and as of the Closing that:

 

3.1 Organization, Good Standing, Corporate Power and Qualification. The Company
and each of its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of its state of incorporation and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted. The Company and each of its
Subsidiaries is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.

 

3.2 Capitalization. The authorized capital of the Company consists, immediately
prior to the Closing, of:

 

(a) 25,000,000 shares of Common Stock, 4,925,484 shares of which are issued and
outstanding immediately prior to the Closing. All of the outstanding shares of
Common Stock have been duly authorized, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws.
The Company holds no treasury stock and no shares of Series A Preferred Stock in
its treasury.

 

(b) 5,000,000 shares of Preferred Stock, of which 1,625,000 shares have been
designated Series A, of which 35,000 are issued and outstanding immediately
prior to the Closing.

 

(c) Immediately prior to the Closing, the Restated Certificate will be filed
with the Delaware Secretary of State and the rights, privileges and preferences
of the Series A Preferred Stock will be as stated in the Restated Certificate
and as provided by the general corporation law of the State of Delaware.

 

(d) Except for the conversion privileges of the Series A Preferred Stock to be
issued under this Agreement, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal or
similar rights) or agreements, orally or in writing, to purchase or acquire from
the Company any shares of Common Stock or Series A Preferred Stock, or any
securities convertible into or exchangeable for shares of Common Stock or Series
A Preferred Stock.

 

3.3 Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement and the other Transaction Agreements, and to issue the
Series A Preferred Stock at the Closing and the Common Stock issuable upon
conversion of the Series A Preferred Stock, has been taken or will be taken
prior to the Closing. All action on the

 

4



--------------------------------------------------------------------------------

part of the officers of the Company necessary for the execution and delivery of
this Agreement and the other Transaction Agreements, the performance of all
obligations of the Company under this Agreement and the other Transaction
Agreements to be performed as of the Closing, and the issuance and delivery of
the Series A Preferred Stock has been taken or will be taken prior to the
Closing. This Agreement and each other Transaction Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
their terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.4 Valid Issuance of Series A Preferred Stock. The Series A Preferred Stock,
when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and nonassessable and free of restrictions on transfer other than restrictions
on transfer under this Agreement or any other Transaction Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by an Investor. Assuming the accuracy of the representations of the
Investors in Article IV of this Agreement and subject to the filings described
in Section 3.5 below, the Series A Preferred Stock will be issued in compliance
with all applicable federal and state securities laws. The Common Stock issuable
upon conversion of the Series A Preferred Stock has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Restated
Certificate, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Agreement, applicable federal and state securities laws and liens or
encumbrances created by or imposed by an Investor. Based in part upon the
representations of the Investors in Section 4 of this Agreement and their
continued status as “accredited investors”, and subject to Section 3.5 below,
the Common Stock issuable upon conversion of the Series A Preferred Stock will
be issued in compliance with all applicable federal and state securities laws.

 

3.5 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Investors in Article IV of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements, except for (i) the filing of the Restated Certificate,
which will have been filed as of the Closing, and (ii) filings pursuant to
Regulation D of the 1933 Act, and applicable state securities laws, which have
been made or will be made in a timely manner.

 

3.6 Agreements; Actions. Except for this Agreement, or as disclosed in the SEC
Documents (as defined in Section 3.9), there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company or any of its Subsidiaries in excess of $25,000,
(ii) the license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries, (iii) the
grant-of-rights to manufacture, produce, assemble, license, market, or sell its
products to any other person or affect the Company’s or any of its Subsidiaries’
exclusive right to develop, manufacture, assemble, distribute, market or sell
its products, or (iv) indemnification by the Company or any of its Subsidiaries
with respect to infringements of proprietary rights. Except as set forth in the
SEC Documents, neither the Company nor any of its Subsidiaries has (i) declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its capital stock, (ii) incurred any
indebtedness for money borrowed or incurred any other liabilities individually
in excess of $25,000 or in excess of $100,000 in the aggregate, (iii) made any
loans or advances to any Person, other than ordinary advances for travel
expenses, or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.
For the purposes of this Section, all indebtedness, liabilities, agreements,
understandings, instruments, contracts and proposed transactions involving the
same Person (including Persons that the Company has reason to believe are
affiliated with each other) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of this Section. Neither the Company nor any
of its Subsidiaries is a guarantor or indemnitor of any indebtedness of any
other person, firm or corporation.

 

3.7 Conflicts of Interest. Except as disclosed in the SEC Documents:

 

(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common

 

5



--------------------------------------------------------------------------------

Stock, in each instance, approved by the Board of Directors, there are no
agreements, understandings or proposed transactions between the Company or any
of its Subsidiaries and any of the Company’s officers, directors, or Key
Employees, or any Affiliate thereof.

 

(b) Neither the Company nor any of its Subsidiaries is indebted, directly or
indirectly, to any of its directors, officers or employees or to their
respective spouses or children or to any Affiliate of any of the foregoing,
other than in connection with expenses or advances of expenses incurred in the
ordinary course of business or employee relocation expenses. None of the
Company’s directors, officers or employees, or any members of their immediate
families, or any Affiliate of the foregoing (i) are, directly or indirectly,
indebted to the Company or any of its Subsidiaries or, (ii) to the Company’s
knowledge, have any direct or indirect ownership interest in any firm or
corporation with which the Company or any of its Subsidiaries is affiliated or
with which the Company or any of its Subsidiaries has a business relationship,
or any firm or corporation which competes with the Company or any of its
Subsidiaries except that directors, officers or employees or stockholders of the
Company may own stock in (but not exceeding two percent of the outstanding
capital stock of) publicly traded companies that may compete with the Company
and its Subsidiaries. To the Company’s Knowledge, none of the Company’s or any
of its Subsidiaries’ directors, officers or employees or any members of their
immediate families or any Affiliate of any of the foregoing are, directly or
indirectly, interested in any contract with the Company or any of its
Subsidiaries. None of the directors or officers, or any members of their
immediate families, has any material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
the Company’s or any of its Subsidiaries’ major business relationship partners,
service providers, joint venture partners, licensees and competitors.

 

3.8 Rights of Registration and Voting Rights. Except as disclosed in the SEC
Documents, or as provided in the Registration Rights Agreement, the Company is
not under any obligation to register under the 1933 Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities. To the Company’s Knowledge, except as
contemplated in the Stockholders’ Agreement, no stockholder of the Company has
entered into any agreements with respect to the voting of capital shares of the
Company.

 

3.9 SEC Documents; Financial Statements. Since January 1, 2003, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Commission under the 1933 Act and 1934 Act (the “SEC
Documents”). The term SEC Documents shall also include the Memorandum. The
Company has delivered to the Designated Representative, or made available
through the SEC’s website at http://www.sec.gov, true and complete copies of the
SEC Documents. As of their respective dates, the financial statements of the
Company disclosed in the SEC Documents (the “Financial Statements”) complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Since December 31, 2003, except as disclosed in the SEC Documents,
there has not been: (i) any change in the assets, liabilities, financial
condition or operating results of the Company or any of its Subsidiaries from
that reflected in the Financial Statements, except changes in the ordinary
course of business that have not caused, in the aggregate, a Material Adverse
Effect; (ii) any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect; (iii) any waiver or
compromise by the Company or any of its Subsidiaries of a valuable right or of a
material debt owed to it; (iv) any satisfaction or discharge of any lien, claim,
or encumbrance or payment of any obligation by the Company or any of its
Subsidiaries, except in the ordinary course of business and the satisfaction or
discharge of which would not have a Material Adverse Effect; (v) any material
change to a material contract or agreement by which the Company or any of its
Subsidiaries or any of their assets is bound or subject; (vi) any material
change in any compensation arrangement or agreement with any employee, officer,
director or stockholder; (vii) any resignation or termination of employment of
any officer or Key Employee of the Company or any of its Subsidiaries; (viii)
any mortgage, pledge, transfer of a security interest in, or lien, created by
the Company or any of its Subsidiaries, with respect to any of their respective
material properties or assets, except liens for taxes not yet due or payable and
liens that arise in the ordinary course of business and do not materially impair
the Company’s or any of its Subsidiaries’ ownership or use of such property or
assets; (ix) any loans or guarantees made by the Company or any of its
Subsidiaries to or for the benefit of its employees, officers or

 

6



--------------------------------------------------------------------------------

directors, or any members of their immediate families, other than travel
advances and other advances made in the ordinary course of its business; (x) any
declaration, setting aside or payment or other distribution in respect of any of
the Company’s or any of its Subsidiaries’ capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any of such stock by the
Company or any of its Subsidiaries; (xi) any sale, assignment or transfer of any
Company Intellectual Property that could reasonably be expected to result in a
Material Adverse Effect; (xii) receipt of notice that there has been a loss of,
or material order cancellation by, any major customer of the Company or any of
its Subsidiaries; (xiii) to the Company’s Knowledge, any other event or
condition of any character, other than events affecting the economy or the
Company’s or any of its Subsidiaries’ industries generally, that could
reasonably be expected to result in a Material Adverse Effect; or (xiv) any
arrangement or commitment by the Company or any of its Subsidiaries to do any of
the things described in this Section 3.9.

 

3.10 10b-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

3.11 No Default. Except as disclosed in the SEC Documents, neither the Company
nor any of its Subsidiaries is in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust or other material instrument or agreement to
which it is a party or by which it is or its property is bound and neither the
execution, nor the delivery by the Company or any of its Subsidiaries, nor the
performance by the Company of its obligations under this Agreement or any of the
exhibits or attachments hereto will conflict with or result in the breach or
violation of any of the terms or provisions of, or constitute a default or
result in the creation or imposition of any lien or charge on any assets or
properties of the Company or any of its Subsidiaries under the Company’s
Certificate of Incorporation, bylaws, any material indenture, mortgage, deed of
trust or other material agreement applicable to the Company or any of its
Subsidiaries or instrument to which the Company or any of its Subsidiaries is a
party or by which it is bound, or any statute, or any decree, judgment, order,
rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or their respective
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect.

 

3.12 Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights (such rights are collectively referred to herein as the
“Company Intellectual Property”) necessary to conduct their respective
businesses as now conducted and as presently proposed to be conducted. The
Company and its Subsidiaries do not have any Knowledge of any infringement by
the Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and there is
no claim, action or proceeding being made or brought against, or to the
Company’s Knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. Other than
with respect to commercially available software products under standard end-user
object code license agreements, there are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to the foregoing, nor is the Company bound by or a party to any
options, licenses or agreements of any kind with respect to the patents,
trademarks, names, copyrights, trade secrets, licenses, information, proprietary
rights and processes of any other person or entity. The Company has obtained and
possesses valid licenses to use all of the software programs present on the
computers and other software enabled electronic devices that it owns or leases
or that it has otherwise provided to its employees for their use in connection
with the Company’s business.

 

3.13 Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any labor dispute nor, to the Knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened. None of the Company’s or any of
its Subsidiaries’ employees is a member of a union and the Company and its
Subsidiaries believe that their relations with their employees are good. To the
Company’s Knowledge, none of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would materially interfere with such employee’s ability to promote
the interest of the Company or that would conflict with the Company’s business.
Neither the execution or delivery of this Agreement or any other Transaction
Agreement, nor the carrying on of the Company’s business by the employees of the
Company, nor the conduct of the Company’s business as now

 

7



--------------------------------------------------------------------------------

conducted and as presently proposed to be conducted, will, to the Company’s
Knowledge, conflict with or result in a breach of the terms, conditions, or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated. The Company is not
delinquent in payments to any of its employees, consultants, or independent
contractors for any wages, salaries, commissions, bonuses, or other direct
compensation for any service performed for it to the date hereof or amounts
required to be reimbursed to such employees, consultants, or independent
contractors. The Company has complied with all applicable state and federal
equal employment opportunity laws and with other laws related to employment,
including those related to wages, hours, worker classification, collective
bargaining, and the payment and withholding of taxes and other sums as required
by law except where noncompliance with any applicable law would not result in a
Material Adverse Effect. The Company has withheld and paid to the appropriate
governmental entity or is holding for payment not yet due to such governmental
entity all amounts required to be withheld from employees of the Company and is
not liable for any arrears of wages, taxes, penalties, or other sums for failure
to comply with any of the foregoing. To the Company’s Knowledge, no Key Employee
intends to terminate employment with the Company or is otherwise likely to
become unavailable to continue as a Key Employee, nor does the Company have a
present intention to terminate the employment of any of the foregoing. The
employment of each employee of the Company is terminable at the will of the
Company. Except as required by law, upon termination of the employment of any
such employees, no severance or other payments will become due. The Company has
no policy, practice, plan, or program of paying severance pay or any form of
severance compensation in connection with the termination of employment
services. The SEC Documents set forth each employee benefit plan maintained,
established or sponsored by the Company, or which the Company participates in or
contributes to, which is subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). The Company has made all required contributions
and has no liability to any such employee benefit plan, other than liability for
health plan continuation coverage described in Part 6 of Title I(B) of ERISA,
and has complied in all material respects with all applicable laws for any such
employee benefit plan.

 

3.14 Environmental Laws. The Company and its Subsidiaries are (i) in compliance
with any and all applicable Environmental Laws (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval. Except as could
not reasonably be expected to have a Material Adverse Effect (a) there has been
no release or to the Company’s Knowledge threatened release of any Hazardous
Substance on, upon, into or from any site currently or heretofore owned, leased
or otherwise used by the Company; (b) there have been no Hazardous Substances
generated by the Company that have been disposed of or come to rest at any site
that has been included in any published US, federal, state or local “superfund”
site list or any other similar list of hazardous or toxic waste sites published
by any governmental authority in the United States; and (c) there are no
underground storage tanks located on, no polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act, as amended, stored on, any site
owned or operated by the Company, except for the storage of hazardous waste in
compliance with Environmental Laws. The Company has made available to the
Investors true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments.

 

3.15 Title. Except as set forth in the SEC Documents, the Company and each of
its Subsidiaries has good and marketable title to their respective properties
and assets owned by it, free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest other than such as are not material to
the business of the Company and its Subsidiaries taken as a whole. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries. The
Company and its Subsidiaries are in compliance with such leases.

 

3.16 Insurance. The Company has in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable deductibles) to allow it to replace any of its properties that might
be damaged or destroyed. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Materially Adverse Effect .

 

8



--------------------------------------------------------------------------------

3.17 Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of defaults or proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

3.18 No Material Adverse Breaches, etc. Except as set forth in the SEC
Documents, neither the Company nor any of its Subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect. Except as set forth in
the SEC Documents, neither the Company nor any of its Subsidiaries is in breach
of any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.

 

3.19 Absence of Litigation. Except as set forth in the SEC Documents, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending or
to the Company’s Knowledge, threatened, against or affecting the Company or any
of its Subsidiaries, or any officer, director or Key Employee, wherein an
unfavorable decision, ruling or finding would (i) have a Material Adverse Effect
on the transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) except as expressly disclosed in the SEC Documents, have a Material
Adverse Effect. Neither the Company nor, to the Company’s Knowledge, any of its
officers or directors, is a party or is named as subject to the provisions of
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality. There is no action, suit, proceeding or investigation
by the Company pending or which the Company intends to initiate. The foregoing
includes, without limitation, actions, suits, proceedings or investigations
pending or threatened in writing (or any basis therefor known to the Company)
involving the prior employment of any of the Company’s employees, their services
provided in connection with the Company’s business, or any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.

 

3.20 Subsidiaries. Except as disclosed in the SEC Documents, the Company does
not presently own or control, directly or indirectly, any interest in any other
corporation, partnership, association or other business entity. The Company is
not a participant in any joint venture, partnership or similar arrangement.

 

3.21 Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges shown
or determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes claimed to be due by the taxing authority of any jurisdiction, and
the officers of the Company know of no basis for any such claim.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each of the Investors represents and warrants, as to itself only, to the
Company, at and as of the Closing that:

 

4.1 Power and Authority. Such Investor has full power and authority and, if not
an individual Investor, has taken all required corporate and other action
necessary to permit it to execute and deliver this Agreement, and all other
documents or instruments required by this Agreement, and to carry out the terms
of this Agreement and of all such other documents or instruments.

 

4.2 Organization and Authorization. The Investor, if not an individual, is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite power and authority to
purchase and hold the securities issuable hereunder. The decision to invest and
the execution and delivery of this Agreement by such Investor, the performance
by such Investor of its obligations hereunder and the

 

9



--------------------------------------------------------------------------------

consummation by such Investor of the transactions contemplated hereby have been
duly authorized and requires no other proceedings on the part of the Investor.
The undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor. This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.

 

4.3 Evaluation of Risks. The Investor has such knowledge and experience in
financial tax and business matters as to be capable of evaluating the merits and
risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

 

4.4 Investment Purpose. The securities are being purchased by the Investor for
its own account, for investment and without any view to the distribution,
assignment or resale to others or fractionalization in whole or in part. The
Investor agrees not to assign or in any way transfer the Investor’s rights to
the securities or any interest therein and acknowledges that the Company will
not recognize any purported assignment or transfer except in accordance with
applicable Federal and state securities laws. No other person has or will have a
direct or indirect beneficial interest in the securities. The Investor agrees
not to sell, hypothecate or otherwise transfer the Investor’s securities unless
the securities are registered under Federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such laws is available.

 

4.5 Accredited Investor. The Investor is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D of the Securities Act. The
information provided by the Investor in the Investor Questionnaire, in the form
of which is set forth as Exhibit 4.5, is true and correct as of the Closing.

 

4.6 Information. The Investor and its advisors (and its counsel), if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment. The Investor has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
this transaction.

 

4.7 Ownership and Status of Exchange Investors’ Securities. The Investor, if an
Exchange Investor, (a) is the record and beneficial owner of the Outstanding
Securities set forth opposite the Exchange Investor’s name in Exhibit 2.1, free
and clear of all liens, claims and encumbrances, and (b) has sole dispositive
authority over the Outstanding Securities set forth opposite the Exchange
Investor’s name in Exhibit 2.1.

 

4.8 Ownership and Status of Pinetree’ Note. Pinetree (a) is the record and
beneficial owner of the Pinetree Note, free and clear of all liens, claims and
encumbrances, and (b) has sole dispositive authority over the Pinetree Note.

 

ARTICLE V

COVENANTS OF THE COMPANY

 

5.1 Accounts and Reports. The Company shall furnish to the Designated
Representative copies of the following certificates, filings and reports:

 

(a) 1934 Act Filings. Within five (5) business days after the filing thereof
with the SEC, a copy of its Annual Report on Form 10-KSB, its Quarterly Reports
on Form 10-QSB, any Current Reports on Form 8-K and any other reports filed
pursuant to the 1934 Act.

 

(b) Monthly Financial Statements. Within 15 days after the end of each month,
copies of the Company’s comparative statements of income and cash flow and
unaudited, consolidated balance sheet as of the end of such month, which shall
include a comparison to monthly budgets.

 

10



--------------------------------------------------------------------------------

(d) Forecasts. As soon as available, but in no event later than the start of
each fiscal year, monthly financial forecasts which shall include projected
balance sheets, cash flows statements and profit and loss statements.

 

(e) Other Information. Upon the reasonable request of the Designated
Representative, the Company will deliver to the Designated Representative other
information and data, not proprietary in nature (in the good-faith judgment of
the Company), pertaining to its business, financial and corporate affairs to the
extent that such delivery will not violate any then applicable laws and any
contracts of the Company with third persons. The Company will permit any person
designated by the Designated Representative in writing, at the expense of such
Designated Representative, to visit and inspect any of the properties of the
Company, including its books of account, and to discuss its affairs, finances,
and accounts with the Company’s officers or directors, all at such reasonable
times and as often as the Designated Representative may reasonably request, all
in a manner consistent with the reasonable security and confidentiality needs of
the Company, provided that the Company shall be under no such obligation (i)
with respect to information deemed in good faith by the Company to be
proprietary or (ii) if the Company’s board of directors reasonably believes such
visit, inspection, or discussion would violate applicable laws or any contract
with third persons.

 

(f) Non-Disclosure of Non-Public Information. The Company shall not disclose
non-public information, and nothing herein shall require the Company to disclose
non-public information, to the Designated Representative, or its advisors or
representatives, unless prior to disclosure of such information the Company
identifies such information as being non-public information and provides the
Designated Representative, or its advisors and representatives, with the
opportunity to accept or refuse to accept such non-public information for
review. The Company may, as a condition to disclosing any non-public information
hereunder, require the Designated Representative and its advisors and
representatives to enter into a confidentiality agreement in form reasonably
satisfactory to the Company and the Designated Representative.

 

(g) Regulation FD Confidentiality. The Designated Representative and each other
Investor or their respective advisors and representatives who receive material
nonpublic information acknowledge and agree that the Company is specifically
relying upon Rule 100(b)(2)(ii) of Regulation FD in providing such information
to the Designated Representative or such Investor or their respective advisors
or representatives and that the Designated Representative and each Investor, on
behalf of itself and its advisors or representatives, will not use such
information in violation of United States securities laws, purchase or sell any
of the Company’s securities, and keep such information in confidence, until such
time as the Company makes public such material nonpublic information in
accordance with the United States securities laws.

 

5.2 Listing of Common Stock. The Company shall maintain the Common Stock’s
authorization for quotation on the National Association of Securities Dealers
Inc.’s Over the Counter Bulletin Board.

 

5.3 Exchange Act Registration. The Company will cause its Common Stock to
continue to be registered under Section 12(g) of the 1934 Act, will file in a
timely manner all reports and other documents required of it as a reporting
company under the 1934 Act and will not take any action or file any document
(whether or not permitted by 1934 Act or the rules thereunder) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under said 1934 Act.

 

5.4 Noncompetition and Proprietary Rights. The Company shall cause each person
who is or becomes an employee of, or consultant to, the Company and who shall
have access to confidential or proprietary information of the Company, to
execute an agreement relating to matters of noncompetition, nondisclosure and
assignment of proprietary rights.

 

5.5 Key-Man Insurance. The Company shall purchase and maintain life and
disability insurance policies on the persons and in the benefit amounts set
forth in Exhibit 5.5 hereto. The Company shall be the beneficiary of all such
policies.

 

5.6 Liability Insurance. The Company will maintain in full force and effect a
policy or policies of standard comprehensive general liability insurance
underwritten by a U.S. insurance company insuring its properties and business
against such losses and risks, and in such amounts as are adequate for its
business and as are

 

11



--------------------------------------------------------------------------------

customarily carried by entities of similar size engaged in the same or similar
business. Such policies shall include property loss insurance policies, with
extended coverage, sufficient in amount to allow the replacement of any of its
tangible properties, which might be damaged or destroyed by the risks or perils
normally, covered by such policies.

 

5.7 Taxes and Assessments. The Company will pay and discharge and will cause
each of its Subsidiaries to pay and discharge, before the same become delinquent
and before penalties accrue thereon, all taxes, assessments and governmental
charges upon or against the Company or any of its Subsidiaries, or any of their
respective properties, and all other material liabilities at any time existing,
except to the extent and so long as (a) the same are being contested in good
faith and by appropriate proceedings in such manner as not to cause any material
adverse effect upon the financial condition of the Company or any of its
Subsidiaries, or the loss of any right of redemption from any sale thereunder
and (b) the Company or any of its Subsidiaries shall have set aside on its books
adequate reserves with respect thereto.

 

5.8 Maintenance of Corporate Existence. The Company will preserve, renew and
keep in full force and effect, its corporate existence, qualification in
requisite jurisdictions and rights and privileges necessary or desirable in the
normal conduct of its business.

 

5.9 Governmental Consents. The Company will obtain all consents, approvals,
licenses and permits required by federal, state, local and foreign law to carry
on its business.

 

5.10 Counsel Fees and Expenses. The Company agrees to reimburse the reasonable
fees and expenses of Pepe & Hazard, LLP, special counsel for the Investors up to
a maximum amount of $75,000, including $10,000 (the “Expense Deposit”) which was
previously delivered to such counsel by the Company.

 

5.11 Regulation D Filings. The Company will file on a timely basis all notices
of sale required to be filed with the Commission pursuant to Regulation D under
the 1933 Act with respect to the transactions contemplated by this Agreement and
simultaneously furnish copies of each report of sale to the Designated
Representative.

 

5.12 Waiver. Any violation of an affirmative or negative covenant of the Company
may be waived prospectively or retrospectively in a given instance by the
Designated Representative, but such waiver shall operate only with respect to
the particular violation specified in the waiver.

 

5.13 Observer Rights.

 

(a) General. The Company shall (i) permit any authorized representative of
Pinetree to attend all meetings of the Board of Directors of the Company, (ii)
provide such representative with such notice of and other information with
respect to such meetings as are delivered to the directors of the Company, and
(iii) notify such representative of the taking of any written action by the
Board of Directors of the Company in lieu of a meeting thereof.

 

(b) Regulation FD Confidentiality. Pinetree and its authorized representative,
and their advisors, who receive material nonpublic information acknowledge and
agree that the Company is specifically relying upon Rule 100(b)(2)(ii) of
Regulation FD in providing such information to such representative and that
Pinetree, on behalf of itself and such representative and their advisors, will
not use such information in violation of United States securities laws, purchase
or sell any of the Company’s securities, and keep such information in
confidence, until such time as the Company makes public such material nonpublic
information in accordance with the United States securities laws.

 

(c) Termination of Observer Rights. Pinetree may terminate its right under this
Section 5.13(a) at any time by notice to the Company; provided, however, the
obligation of confidentiality under Section 5.13(b) shall survive with respect
to information delivered under Section 5.13(a) prior to the Company’s receipt of
the notice of termination.

 

5.14 Termination of Covenants. The covenants of the Company contained in this
Section shall terminate, and be of no further force or effect, when less than
65,000 shares of Series A Preferred Stock are outstanding.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

THE CLOSING AND CLOSING CONDITIONS

 

6.1 The Closing. The purchase and sale of the Series A Preferred Stock shall
take place at the Closing to be held at the offices of Tarter Krinsky & Drogin
LLP, New York, New York. The Closing shall occur on April 19, 2004, or at such
other date not later than April 30, 2004, as the Company and the Designated
Representative may designate.

 

6.2 Investors’ Closing Conditions. The obligation of each Investor to purchase
the Series A Preferred Stock and the Warrants at the Closing shall be subject to
satisfaction of the following conditions at and as of the Closing, any of which
may be waived by the Designated Representative:

 

(a) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of such Closing.

 

(b) Board of Directors. As of the Closing, the authorized size of the Board
shall be five (5) and the Board shall be comprised of David E. Tether, and one
other current member of the Board. The Designated Representative shall have the
right to appoint another three members (in accordance with the Restated
Certificate).

 

(c) Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of Delaware on or prior to the Closing, which shall
continue to be in full force and effect as of the Closing.

 

(d) Trading Market for Common Stock. A public trading market shall be
established for the common stock of the Company, which commenced trading on
February 24, 2004 under the symbol “SOLM”.

 

(e) Issuance of Series A Preferred Stock and Warrants. The Company shall have
duly issued and delivered certificates to each of the Investors for the number
of shares of the Series A Preferred Stock and Warrants purchased by such
Investor as provided in Exhibit 2.1.

 

(f) Legal Opinion from Counsel for the Company. The Investors shall have
received from Tarter Krinsky & Drogin LLP, counsel for the Company, a favorable
opinion satisfactory to the Designated Representative, dated the Closing Date,
which opinion shall be substantially in the form of set forth in Exhibit 6.2(f).

 

(g) Opinion of Patent Counsel. The Designated Representative shall have received
from Reed Smith, patent counsel to the Company, an opinion addressed to it,
dated on or before the Closing Date, in the form and substance satisfactory to
the Designated Representative regarding the results of a patent search performed
by such counsel.

 

(h) Certificate of Officer of the Company. The Company shall have delivered to
the Investors a certificate of its chief executive and chief financial officer,
satisfactory to the Designated Representative, dated the date of the Closing, to
the effect that the representations and warranties of the Company are true at
and as of the Closing as if made at and as of the Closing, and that each of the
conditions in this Section 6.2 has been satisfied.

 

(i) Registration Rights Agreement. The Company and the Investors shall have duly
authorized and executed a Registration Rights Agreement in the form set forth as
Exhibit 6.2(i) hereof.

 

(j) Stockholders’ Agreement. The Company and the Investors shall have duly
authorized and executed a Stockholders’ Agreement in the form set forth as
Exhibit 6.2(j) hereof.

 

(k) Employee Documents. Prior to the Closing, each employee of and consultant to
the Company shall have executed an Employee Confidentiality and Noncompetition
Agreement in the form set forth as Exhibit 6.2(k) hereof.

 

13



--------------------------------------------------------------------------------

(l) Employment Agreement. Prior to the Closing, David E. Tether and the Company
shall have executed an Employment Agreement in the form set forth as Exhibit
6.2(l) hereof.

 

(m) Escrow Agreement. Prior to the Closing, the Company, the Designated
Representative and Wachovia Bank shall have executed the Escrow Agreement in the
form set forth as Exhibit 6.2(m) hereof.

 

(n) Irrevocable Proxies. Prior to the Closing, the Company, each Investor shall
have executed and deliver to the Designated Representative the Irrevocable Proxy
in the form set forth as Exhibit 6.2(n) hereof.

 

(o) Supporting Documents. On or prior to the Closing Date, the Designated
Representative shall have received copies of the following supporting documents:

 

(i) a copy of the Certificate of Incorporation of the Company, and all
amendments thereto, certified as of a recent date by the Secretary of State of
the State of Delaware;

 

(ii) a certificate of good standing certified by the Secretary of State of the
State of Delaware; and

 

(iii) a certificate of the Secretary of the Company, dated the Closing Date and
certifying: (A) that attached thereto is a true and complete copy of the Bylaws
of the Company as in effect on the date of such certification; (B) that attached
thereto is a true and complete copy of resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the other agreements to be executed by the Company under this
Agreement, the issuance, sale, and delivery of the Series A Preferred Stock and
Warrants, and that all such resolutions are still in full force and effect and
are all the resolutions adopted in connection with the transactions contemplated
by this Agreement; (C) that the Certificate of Incorporation of the Company has
not been amended since the date of the last amendment referred to in the
certificate delivered pursuant to clause (A) above; and (D) the incumbency and
specimen signature of each officer of the Company executing this Agreement and
the other agreements to be executed by the Company under this Agreement, the
stock certificate or certificates representing the Series A Preferred Stock and
Warrants and any certificate or instrument furnished pursuant hereto.

 

6.3 Company’s Closing Conditions. The obligation of the Company to sell the
Series A Preferred Stock and the Warrants at the Closing shall be subject to
satisfaction of the following conditions at and as of the Closing, any of which
may be waived by the Company:

 

(a) Receipt of Purchase Price and Outstanding Securities. The Cash Investors
have delivered the purchase price as set forth in Exhibit 2.1 in accordance with
the Escrow Agreement, the Exchange Investors shall be deemed to have delivered
to the Company certificates evidencing the Outstanding Securities and Pinetree
shall have delivered the General Release and original Pinetree Note.

 

(b) Certificate of Officer of the Designated Representative. The Designated
Representative shall have delivered to the Company a certificate of its chief
executive and chief financial officer satisfactory to the Company, dated the
date of the Closing, to the effect that the representations and warranties of
the Designated Representative are true at and as of the Closing as if made at
and as of the Closing, and that each of the conditions in this Section 6.3 has
been satisfied.

 

(c) Registration Rights Agreement. The Company and the Investors shall have duly
authorized and executed a Registration Rights Agreement in the form set forth as
Exhibit 6.2(i) hereof.

 

(d) Stockholders’ Agreement. The Company and the Investors shall have duly
authorized and executed a Stockholders’ Agreement in the form set forth as
Exhibit 6.2(j) hereof.

 

14



--------------------------------------------------------------------------------

(e) Employment Agreement. Prior to the Closing, David E. Tether and the Company
shall have executed an Employment Agreement in the form set forth as Exhibit
6.2(l) hereof.

 

(f) Escrow Agreement. Prior to the Closing, the Company, the Designated
Representative and Wachovia Bank shall have shall have executed the Escrow
Agreement in the form set forth as Exhibit 6.2(m) hereof.

 

(g) Board of Directors. As of the Closing, the authorized size of the Board
shall be five (5) and the Board shall be comprised of David E. Tether, and one
other current member of the Board. The Designated Representative shall have the
right to appoint another three members (in accordance with the Restated
Certificate).

 

(h) Supporting Documents. On or prior to the Closing Date, the Company shall
have received copies of the following supporting documents:

 

(i) a copy of the Articles of Organization of the Designated Representative, and
all amendments thereto, certified as of a recent date by the Secretary of State
of the State of Connecticut;

 

(ii) a certificate of good standing certified by the Secretary of State of the
State of Connecticut; and

 

(iii) a certificate of the Secretary of the Company, dated the Closing Date and
certifying: (A) that attached thereto is a true and complete copy of the
Operating Agreement of the Designated Representative as in effect on the date of
such certification; (B) that attached thereto is a true and correct copy of the
resolutions adopted by the managers of the Designated Representative authorizing
the execution, delivery and performance of this Agreement and the other
agreements to be executed by the Designated Representative under this Agreement,
and that all such resolutions are still in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated by this
Agreement; (C) that the Articles of Organization of the Designated
Representative has not been amended since the date of the last amendment
referred to in the certificate delivered pursuant to clause (A) above; and (D)
the incumbency and specimen signature of each manager of the Designated
Representative executing this Agreement and the other agreements to be executed
by the Designated Representative under this Agreement, and any certificate or
instrument furnished pursuant hereto.

 

ARTICLE VII

POWER OF ATTORNEY

 

7.1 Each Investor (other than Pinetree) hereby makes, constitutes, and appoints
the Designated Representative with full power of substitution and
resubstitution, its true and lawful attorney-in-fact for it and in its name,
place, and stead and for its use and benefit, to sign, execute, certify,
acknowledge and deliver the (i) the Registration Rights Agreement, (ii) the
Stockholders’ Agreement, (iii) the Irrevocable Proxy, and (iv) any and all other
documents, agreements, certificates and instruments to be delivered by the
Investors at the Closing as contemplated by this Agreement. Each Investor
authorizes the Designated Representative to take any further action which the
Designated Representative shall consider necessary in connection with any of the
foregoing, hereby giving the Designated Representative full power and authority
to do and perform each and every act or thing whatsoever requisite to be done in
connection with the foregoing as fully as such Investor might or could do
personally, and hereby ratify and confirm all that any the Designated
Representative shall lawfully do, or cause to be done, by virtue thereof or
hereof. The power of attorney granted to the Designated Representative pursuant
to this Section 7.1 (i) is a special power of attorney coupled with an interest
and is irrevocable, and (ii) shall survive and not be affected by the subsequent
death, incapacity, bankruptcy, insolvency, dissolution, or cessation of
existence of an Investor.

 

ARTICLE VIII

TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual consent of the Designated Representative and the Company;

 

15



--------------------------------------------------------------------------------

(b) by either the Company or the Designated Representative if the Closing shall
not have occurred by April 30, 2004, provided that the failure to consummate the
transactions contemplated hereby is not a result of the failure by the party so
electing to terminate this Agreement to perform any of its obligations
hereunder.

 

8.2 Effect of Termination. Except for the obligations of Section 5.1(g) hereof,
if this Agreement shall be terminated pursuant to Section 8.1, all obligations,
representations and warranties of the parties hereto under the Agreement shall
terminate and there shall be no liability, except for any breach of this
Agreement prior to such termination, of any party to another party and except
that in the event that (i) the Designated Representative terminates this
Agreement pursuant to Section 8.1(b) above, the Expense Deposit, less any
expenses paid or payable by the Designated Representative, shall be returned to
the Company, or (ii) the Company terminates this Agreement pursuant to Section
8.1(b) above, the full amount of the Expense Deposit shall be forfeited by the
Company and retained by the Designated Representative.

 

ARTICLE IX

MISCELLANEOUS

 

9.1 Expenses. Except as provided in this Agreement, the Company and the
Investors will each bear their own expenses, including legal fees, in connection
with this Agreement.

 

9.2 Brokerage. Except for a fee of 8.5% payable to First Dunbar Securities
Corporation, as more fully set forth in the Memorandum, each party represents
that it neither is, nor will be obligated for, any finder’s fee or commission in
connection with this transaction. Each party hereto will indemnify and hold
harmless the others against and in respect of any claim for brokerage or other
commission relative to this Agreement or to the transaction contemplated hereby,
based in any way on agreements, arrangements or understandings made or claimed
to have been made by such party with any third party.

 

9.3 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

9.4 Parties in Interest. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective legal representatives, successors and assigns of
the parties hereto whether so expressed or not.

 

9.5 Notices. Notices required under this Agreement shall be deemed to have been
adequately given if sent by (a) certified mail, return receipt requested, or (b)
nationally-recognized overnight courier, to the recipient at its address set
forth in Exhibit 9.5 or such other address as such party may from time to time
designate in writing.

 

9.6 No Waiver. No failure to exercise and no delay in exercising any right,
power or privilege granted under this Agreement shall operate as a waiver of
such right, power or privilege. No single or partial exercise of any right,
power or privilege granted under this Agreement shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Agreement are cumulative and are not
exclusive of any rights or remedies provided by law.

 

9.7 Amendments and Waivers. Except as herein provided, this Agreement may be
modified or amended only by a writing signed by the Company and by the
Designated Representative. Each Investor acknowledges that by the operation of
this Section 9.7, the Designated Representative will have the right and power to
diminish or eliminate all rights of such Investor under this Agreement.

 

9.8 Survival of Agreements, etc. All agreements, representations and warranties
contained in this Agreement or made in writing by or on behalf of the Company or
the Investors in connection with the transactions contemplated by this Agreement
shall survive the execution and delivery of this Agreement, the Closing, and any
investigation at any time made by or on behalf of any Investor.

 

16



--------------------------------------------------------------------------------

9.9 Entire Understanding. This Agreement (including the Exhibits hereto) the
Restated Certificate and the Transaction Agreements express the entire
understanding of the parties and supersede all prior and contemporaneous
agreements and undertakings of the parties with respect to the subject matter of
this Agreement.

 

9.10 Assignment; No Third-Party Beneficiaries. This Agreement and the rights
hereunder shall not be assignable or transferable by the Investors or the
Company except in the case of an Investor, in accordance with the restrictions
on transfer set out in this Agreement, or in the case of the Company by
operation of law in connection with a merger, consolidation or sale of
substantially all the assets of the Company without the prior written consent of
the other parties hereto. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns. Except as provided in this
Section, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.

 

9.11 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the General Corporation Law of the State of Delaware
as to matters within the scope thereof, and as to all other matters shall be
governed by and construed in accordance with the internal laws of the State of
Connecticut without regard to its principals of conflicts of laws.

 

9.12 Jurisdiction of Disputes. In the event any party to this Agreement
commences any litigation, proceeding or other legal action in connection with or
relating to this Agreement or any matters described or contemplated herein, with
respect to any of the matters described or contemplated herein, the parties to
this Agreement hereby:

 

(a) agree under all circumstances absolutely and irrevocably to institute any
litigation, proceeding or other legal action in a court of competent
jurisdiction located within the City of Hartford, State of Connecticut, whether
a state or federal court;

 

(b) agree that in the event of any such litigation, proceeding or action, such
parties will consent and submit to personal jurisdiction in any such court
described in clause (a) of this Section and to service of process upon them in
accordance with the rules and statutes governing service of process (it being
understood that nothing in this Section shall be deemed to prevent any party
from seeking to remove any action to a federal court in and located in the
Hartford, Connecticut;

 

(c) agree to waive to the full extent permitted by law any objection that they
may now or hereafter have to the venue of any such litigation, proceeding or
action in any such court or that any such litigation, proceeding or action was
brought in an inconvenient forum.

 

9.13 Waiver of Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, AND AGREE TO TAKE ANY AND ALL
ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

 

9.14 Time of Essence. Each of the parties hereto hereby agrees that, with regard
to all dates and time periods set forth or referred to in this Agreement, time
is of the essence.

 

9.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one agreement.

 

9.16 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.17 Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement or any of the
agreements referenced herein, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

[Signatures on following page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.

 

The Company:

SOLOMON TECHNOLOGIES, INC.

By:

 

/s/ DAVID E. TETHER

--------------------------------------------------------------------------------

   

David E. Tether

   

Chief Executive Officer

Cash Investor:

WOODLAKEN LLC

By:

 

/s/ GARY LASKOWSKI

--------------------------------------------------------------------------------

   

Gary Laskowski

   

Manager

Exchange Investors:

/s/ JOHN H. HOFFORD

--------------------------------------------------------------------------------

   

John H. Hofford

/s/ ROBERT E. TURNER IV

--------------------------------------------------------------------------------

   

Robert E. Turner, IV

/s/ DENNIS M. ENGLISH

--------------------------------------------------------------------------------

   

Dennis M. English

/s/ FRED HALBIG

--------------------------------------------------------------------------------

   

Fred Halbig

/s/ JOAN HALBIG

--------------------------------------------------------------------------------

   

Joan Halbig

Graham Family Living Trust;

Joy L. Graham and Gray L Graham, Trustees

By:

 

/s/ JOY L. GRAHAM

--------------------------------------------------------------------------------

   

Joy L. Graham

   

Trustee

By:

 

/s/ GRAY L. GRAHAM

--------------------------------------------------------------------------------

   

Gray L. Graham

   

Trustee

Pinetree (Barbados) Inc.

By:

 

/s/ DR. J. GORDON MURPHY

--------------------------------------------------------------------------------

Name:

 

Dr. J. Gordon Murphy

Title:

 

President

 

[Schedules and exhibits referenced in the agreement are omitted. A copy of any
schedule or exhibit will be furnished supplementally to the Commission upon
request.]

 

18